
	

113 SRES 505 IS: Congratulating the Gay, Lesbian, and Allies Senate Staff (GLASS) Caucus association on the 10-year anniversary of the association.
U.S. Senate
2014-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 505
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2014
			Ms. Baldwin (for herself, Mr. Udall of New Mexico, Mrs. Murray, Mr. Brown, Ms. Mikulski, Mr. Durbin, Mrs. Boxer, Mr. Udall of Colorado, Mr. Heinrich, Mr. Levin, Mr. Markey, Ms. Warren, Mr. Sanders, Mrs. Shaheen, Ms. Hirono, and Mr. Bennet) submitted the following resolution; which was referred to the Committee on Rules and Administration
		
		RESOLUTION
		Congratulating the Gay, Lesbian, and Allies Senate Staff (GLASS) Caucus association on the 10-year
			 anniversary of the association.
	
	
		Whereas on April 23, 2004, several Senate staffers joined to form a first-of-its-kind staff
			 association for lesbian, gay,	bisexual, and transgender (referred to in
			 this preamble as LGBT) Senate staff and their allies;Whereas the Gay, Lesbian, and Allies Senate Staff  Caucus association (referred to in this preamble
			 as the GLASS Caucus association) continues to serve the Senate community by raising awareness of issues affecting the LGBT
			 community;Whereas the GLASS Caucus association continues to promote the welfare and dignity of LGBT Senate
			 employees; andWhereas the GLASS Caucus association continues to provide a safe environment for social interaction
			 and professional development: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the Gay, Lesbian, and Allies Senate Staff  Caucus association (referred to in this
			 resolution as the GLASS Caucus association) on the momentous occasion of the association's 10th anniversary;(2)commends the late Senator Frank Raleigh Lautenberg of New Jersey for the critical role he played in
			 the formation of the GLASS Caucus association and for his stalwart support
			 for equality; and(3)recognizes inaugural GLASS Caucus Steering Committee members Lynden Armstrong, Brett Bearce,
			 Jeffrey Levensaler, Josh Brekenfeld, Jason Knapp, John Fossum, Kelsey
			 Phipps, and Mat Young for their vision and hard work in establishing the
			 GLASS Caucus association.
			
